Order entered August 29, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00640-CV

                         IN THE INTEREST OF A.K.A., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-11022T

                                         ORDER
        We GRANT appellant’s August 27, 2013 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on August 27, 2013 filed as of the date

of this order.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE